Citation Nr: 0812848	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The record shows that the veteran was scheduled for a Video 
Hearing with the Board in April 2008.  In a written 
statement, received at the RO in April 2008, the veteran 
indicated that he was unable to drive during rush hour 
traffic, due to his irritable bowel syndrome.

Due to an inability to schedule the veteran with any 
specificity, his motion to reschedule his Video Hearing is 
denied.

However, the veteran's implied motion for a Travel Board 
Hearing is granted.  A Travel Board Hearing provides for 
greater leeway in attempting to accommodate the veteran's 
problem.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
Hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



